Exhibit 99 For Immediate Release National Patent Development Corporation Reports Fiscal 2007 Third Quarter and Nine Month Operating Results NEW YORK, November 14, 2007National Patent Development Corporation (OTC Bulletin Board: NPDV.OB - News) today reported a net loss of $(1,351,000) for the three months ended September 30, 2007 or $(0.08) per fully diluted share, compared to a net loss of $(95,000) or $(0.01) per fully diluted share, in the corresponding three month period a year ago. For the nine months ended September 30, 2007, the Company reported net income of $13,492,000 or $0.76 per fully diluted share, compared to a loss of $(650,000) or $(0.04) per fully diluted share, in the corresponding nine month period a year ago. The net income for the first nine months of the fiscal year is due, primarily, to a gain of $17,031,000 recognized as a result of the merger of Valera Pharmaceuticals, Inc., in which the Company had an approximately 14% interest, and Indevus Pharmaceuticals, Inc. This gain was offset by a realized loss of $1,023,000 based upon the proceeds received by the Company from the post-merger sale of 2,639,482 shares of Indevus stock, which represented the Company’s entire position at the time. The gain includes the May 2007 receipt of the first contingent payment from Indevus based upon achievement of a post-merger milestone. The Company had net proceeds from the sale of the Indevus shares of $17,598,000, and had cash and cash equivalents of $17,026,000 at September 30, 2007.In addition, for the nine months ended September 30, 2007, net operating income of the Company's segments increased by $1,188,000 as compared to the same period in the prior year, due, primarily, to improved operating results for Five Star Products, Inc. (Five Star). The increased net loss for the three months ended September 30, 2007 of $1,256,000 as compared to the same period last year, is principally attributable to a $710,000 loss recognized on the sale of a portion of the Indevus shares referred to above and an impairment charge of $266,000 related to the Company’s investment in Millenium Cell, Inc., partially offset by increased third quarter operating profit of $518,000 at Five Star. National Patent's majority owned subsidiary, Five Star, issued a press release on November 14, 2007 announcing its results for the third quarter and nine months ended September 30, 2007, which is attached hereto. About National Patent Development Corporation National Patent Development Corporation (OTC Bulletin Board: NPDV.OB -
